Case 1:21-cv-00744-JMS-MJD Document 1-1 Filed 03/26/21 Page 1 of 9 PageID #: 5
Case 1:21-cv-00744-JMS-MJD Document 1-1 Filed 03/26/21 Page 2 of 9 PageID #: 6
Case 1:21-cv-00744-JMS-MJD Document 1-1 Filed 03/26/21 Page 3 of 9 PageID #: 7
Case 1:21-cv-00744-JMS-MJD Document 1-1 Filed 03/26/21 Page 4 of 9 PageID #: 8
Case 1:21-cv-00744-JMS-MJD Document 1-1 Filed 03/26/21 Page 5 of 9 PageID #: 9
3/25/2021                     Case 1:21-cv-00744-JMS-MJD Document 1-1  Filed
                                                                   Summary     03/26/21 Page 6 of 9 PageID #: 10
                                                                           - MyCase

                  This is not the of icial court record. Of icial records of court proceedings may only be obtained directly from the court maintaining a particular
                  record.


   Robert Simpson v. Apex Express, Inc. d/b/a Cordell Transportation Company, LLC
    Case Number                                             49D05-2102-PL-006706

    Court                                                   Marion Superior Court 5

    Type                                                    PL - Civil Plenary

    Filed                                                   02/25/2021

    Status                                                  02/25/2021 , Pending (active)


   Parties to the Case
   Defendant Apex Express, Inc. d/b/a Cordell Transportation Company, LLC

   Plainti      Simpson, Robert




https://public.courts.in.gov/mycase/#/vw/CaseSummary/eyJ2Ijp7IkNhc2VUb2tlbiI6Ikt6a1cyZDljYUpNSi15NXdPbWh2UmQzcjdXOE9KX3NmdmNWREVUYTRQbmMxIn19                          1/4
3/25/2021                        Case 1:21-cv-00744-JMS-MJD Document 1-1  Filed
                                                                      Summary     03/26/21 Page 7 of 9 PageID #: 11
                                                                              - MyCase

       Attorney
       John H Haskin
       #757649, Lead, Retained

       255 North Alabama Street, STE 200
       Indianapolis, IN 46204-0000
       317-955-9500(W)

       Attorney
       Shannon Lowell Melton
       #2938049, Retained

       517 US Hwy 31 N
       Greenwood, IN 46142
       317-883-5640(W)

       Attorney
       Bradley L. Wilson
       #2115449, Retained

       JOHN H HASKINS & ASSOCIATES
       255 NORTH ALABAMA ST 2ND FLOOR
       INDIANAPOLIS, IN 46204
       317-955-9500(W)


   Chronological Case Summary
      02/25/2021    Case Opened as a New Filing

      02/25/2021        Complaint/Equivalent Pleading Filed
                    Complaint

                    Filed By:                              Simpson, Robert
                    File Stamp:                            02/25/2021

      02/25/2021        Appearance Filed
                    Appearance

                    For Party:                             Simpson, Robert
                    File Stamp:                            02/25/2021




https://public.courts.in.gov/mycase/#/vw/CaseSummary/eyJ2Ijp7IkNhc2VUb2tlbiI6Ikt6a1cyZDljYUpNSi15NXdPbWh2UmQzcjdXOE9KX3NmdmNWREVUYTRQbmMxIn19   2/4
3/25/2021                        Case 1:21-cv-00744-JMS-MJD Document 1-1  Filed
                                                                      Summary     03/26/21 Page 8 of 9 PageID #: 12
                                                                              - MyCase

      02/25/2021         Subpoena/Summons Filed
                     Summons

                     Filed By:                                Simpson, Robert
                     File Stamp:                              02/25/2021

      03/16/2021         Service Returned Served (E-Filing)
                     Return of Service

                     Filed By:                                Simpson, Robert
                     File Stamp:                              03/16/2021


   Financial Information
   * Financial Balances re ected are current representations of transactions processed by the Clerk’s O ce. Please note that any balance due does not re ect interest that
     has accrued – if applicable – since the last payment. For questions/concerns regarding balances shown, please contact the Clerk’s O ce.

   Simpson, Robert
   Plainti

   Balance Due (as of 03/25/2021)
   0.00

   Charge Summary
    Description                                                                                     Amount                     Credit                    Payment
    Court Costs and Filing Fees                                                                     157.00                     0.00                      157.00

   Transaction Summary
    Date                      Description                                                           Amount
    02/25/2021                Transaction Assessment                                                157.00
    02/25/2021                Electronic Payment                                                    (157.00)



                   This is not the of icial court record. Of icial records of court proceedings may only be obtained directly from the court maintaining a particular
                   record.




https://public.courts.in.gov/mycase/#/vw/CaseSummary/eyJ2Ijp7IkNhc2VUb2tlbiI6Ikt6a1cyZDljYUpNSi15NXdPbWh2UmQzcjdXOE9KX3NmdmNWREVUYTRQbmMxIn19                                3/4
3/25/2021                     Case 1:21-cv-00744-JMS-MJD Document 1-1  Filed
                                                                   Summary     03/26/21 Page 9 of 9 PageID #: 13
                                                                           - MyCase




https://public.courts.in.gov/mycase/#/vw/CaseSummary/eyJ2Ijp7IkNhc2VUb2tlbiI6Ikt6a1cyZDljYUpNSi15NXdPbWh2UmQzcjdXOE9KX3NmdmNWREVUYTRQbmMxIn19   4/4
